Mr. Justice Aldrey
delivered the opinion of the court.
The time within which to appeal from the judgment in this case expired on Saturday, March 4, 1922. The attorney for the party who recovered judgment received on that day a copy of a notice of appeal from the adverse party, and another person received a registered envelope delivered by a post-office employee and signed a receipt therefor as agent of the clerk of the district court. The said envelope contained a notice of appeal and a certain sum of money for filing fees, as stated under oath by the appellant’s attorney. The clerk filed the notice of appeal on Monday, March 6, and now the appellees move that the appeal be dismissed because taken too late, and the appellant opposes this motion, alleging that he delivered his notice of appeal to the clerk before the expiration of the time within which to appeal and that he has made a motion to the court below for an amendment of the record so that the notice of appeal may appear as filed on March 4.
The only controversy between the parties, at this time is whether the appeal must be considered as taken on March 6, when the clerk filed the notice, or as taken ■ on March 4, *464when the clerk, by his agent, received the registered envelope containing' the notice of appeal and the filing fees.
Section 296 of the Code of Civil Procedure reads as follows:
“An appeal is taken by filing with the secretary of the court in which the judgment or order appealed from is entered, a notice stating the appeal from the same, or some specific part thereof, and serving a similar notice on the adverse party, or his attorney. ’ ’
In accordance with that statute, an appeal is taken by delivering the notice of appeal to the clerk. The word “en-tregando” or the words “by filing” of the English text, used in the said statute, signify the act of giving the clerk possession of the notice of appeal, with the corresponding fees when necessary; therefore, the clerk’s failure to file it does not prejudice the rights of the parties. 3 Words and Phrases Judicially Defined, 2764, 2768, and citations; 1 Bouvier’s Law Dictionary, 782.
Hence, as the notice of appeal was delivered to the clerk on Saturday, March 4, before the time for appealing had expired, the appeal was taken in time, although the clerk did not file the notice until the following Monday; therefore, the motion for dismissal must be overruled.

Motion overruled.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.